UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2034



MUZIO B. ROBERTO; MARY K. ROBERTO,

                                          Plaintiffs - Appellants,

          versus


ROSALYN BELL, Circuit Court Judge, Montgomery
County, Maryland; VINCENT FERRETTI, Circuit
Court Judge, Montgomery County, Maryland; ANN
HARRINGTON, Circuit Court Judge, Montgomery
County, Maryland; PAUL WEINSTEIN, Circuit
Court Judge, Montgomery County, Maryland;
LOUISE SCRIVNER, Circuit Court Judge, Mont-
gomery County, Maryland,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-00-1438-AW)


Submitted:   February 21, 2002             Decided:   March 4, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Muzio B. Roberto, Mary K. Roberto, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Muzio B. Roberto and Mary K. Roberto appeal from the district

court’s order denying their motion to reconsider a prior order

dismissing their civil action against several Maryland state court

judges. We have reviewed the record and the district court’s opin-

ion and find no reversible error.        Accordingly, we affirm on the

reasoning of the district court.       Roberto v. Bell, No. CA-00-1438-

AW (D. Md. July 12, 2001).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                              AFFIRMED




                                   2